EXHIBIT 10.5.12

 

 

Summary Description of November 5, 2007 Compensation Committee Action

Setting 2008 Executive Base Salary Levels

 

At a meeting held on November 5, 2007, the Compensation Committee of the Board
of Directors of CBL & Associates Properties, Inc. (the “Company”) approved 2008
Base Salary levels for the Company’s officers and members of senior management,
including setting the following 2008 Base Salary levels for those individuals
who qualify as “named executive officers” (pursuant to Item 402(a)(3) of
Securities and Exchange Commission Regulation S-K):

 

Name:

Title:

2008 Base Salary

Charles B. Lebovitz

Chairman of the Board and

Chief Executive Officer

$592,833

John N. Foy

Vice Chairman of the Board, Chief Financial Officer and Treasurer

$526,320

Stephen D. Lebovitz

Director, President and Secretary

$525,000

Eric P. Snyder

Senior Vice President and

Director of Corporate Leasing

$486,000

Augustus N. Stephas

Chief Operating Officer – Senior Vice President

$496,600

 

In the case of Charles B. Lebovitz, John N. Foy and Stephen D. Lebovitz, these
base salaries were approved to take effect as of January 1, 2008. In the case of
Mr. Stephas, the effective date is February 28, 2008, and in the case of Mr.
Synder, the effective date is September 15, 2008.

 

Each of Charles B. Lebovitz, John N. Foy and Stephen D. Lebovitz are parties to
deferred compensation agreements issued under the Company’s Amended and Restated
Stock Incentive Plan, as amended (the “Stock Incentive Plan”), pursuant to which
the amounts representing annual increases over their base salaries since 1995
are paid in quarterly installments in the form of the Company’s Common Stock
rather than cash.

 

 

 

exhibit 10 5 12.htm

 

 